 

Case 19-50266-BLS Doc 66 Filed 11/13/20 Page 1 of 3

B2360 (Font 2560 — Subpoena to Testily at x Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

UNITED STATES BANKRUPTCY COURT

District of Delaware

 

Inte UK Holdings, Inc., et al.,

Debtor

 

Case No. 17-1 1375-BLS

(Complete if issued in ct adversary proceeding)

 

a 11
Reorganized TK Holdings Trust, Chapter (7
Plaintiff
v. Adv. Proc, No, 19-50266-BLS

ARC Automotive, Inc.

 

Defendant

SUBPOENA TO TESTIFY AT A DEPOSITION
IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
To: David Thoma, 127 Skees R., Bowling Green, KY 42104

(Name of person to whom the subpoena is directed)

YZ] Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more

officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
matters, or those set forth in an attachment:

 

 

PLACE The remote videotaped deposition via videoconference will be DATE AND TIME December 2, 2020,
pitas the place where the deponent decides to answer or as otherwise agreed to by counsel.

 

 

 

 

The deposition will be recorded by this method:

The remote videotaped deposition via videoconference will be recorded and by stenographic means by a certified court reporter.
_] Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:

 

The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached ~ Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject toa

subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
doing so.

Date: November / D, 2020
CLERK OF COURT

OR
Signature of Clerk or Deputy Clerk 7 Lhe, s (fel

 

The name, address, email address, and telephone number of the attorney representing (name of party)
Reorganized TK Holdings Trust, who issues or requests this subpoena, are:

Kelly A. Green (No. 4095), 1000 West Street, Suite 1501, Wilmington, DE 19801, kag@skjlaw.com; 302-652-8400
Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the

inspection of premises before trial, a notice and-a copy of this subpoena must be served on each party before it is served on
the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

 

 
Case 19-50266-BLS Docé66 Filed 11/13/20 Page 2 of 3

B2560 (Form 2560-. Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2

   

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

T received this subpoena for (name of individual and title, ifany): WAM A “t / lOINd

on (date) WAG ~aO

Mien ed the subpoena by delivering a copy to the named person as follows: Nw nda \ homa—
Pou oe. a x] SGes x. Bow \iag Green KY 4 2104

on (date) __\\- \D- -2O-

 

 

[_] 1 returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, 1 have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true and correct.

Date: _\\-=\2-30 CN inti, hour

erver’s “cS €

Cheishy ay\een'e rOceSS Vener

Printed name and title

193 S. locust. St Versatles Ky

Server’s address
16383

Additional information concerning attempted service, etc.:

 
Case 19-50266-BLS Docé66 Filed 11/13/20 Page 3 of 3

AFFIDAVIT OF SERVICE

UNITED STATES BANKRUPTCY COURT
District of Delaware

Case Number: 19-50266-BLS

Plaintiff:
REORGANIZED TK HOLDING TRUST

vs.

Defendant:
ARC AUTOMOTIVE, INC

For:

SMITH KATZENSTEIN & JENKINS, LLP
1000 N. WEST ST.

SUITE 1501

WILMINGTON, DE 19801

Received by Kentucky Process Service Inc. to be served on DAVID THOMA, 127 SKEES RD., BOWLING GREEN,
KY 42104.

|, Christy Taylor, being duly sworn, depose and say that on the 12th day of November, 2020 at 2:02 pm, I:

SUBSTITUTE served by delivering a true copy of the SUBPOENA; PROOF OF SERVICE to: AMANDA THOMA as
SPOUSE at the address of: 127 SKEES RD., BOWLING GREEN, KY 42104, the within named person's usual place
of Abode, who resides therein, who is fifteen (15) years of age or older and informed said person of the contents
therein, in compliance with state statutes.

Marital Status: Based upon inquiry of party served, Defendant is married.

Description of Person Served: Age: 45, Sex: F, Race/Skin Color: White, Height: 5'7", Weight: 215, Hair: Dark
Brown, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Process Server, in good
standing, in the judicial circuit in which the process was served.

  
    

Christy Taylor

Subs: ribed pand Process Server

    

Sworn to before me on the WS day
PC, QOD) by the affiant who is
Kentucky Process Service Inc.
128 S. Locust Street
Versailles, KY 40383

(859) 489-0726

Our Job Serial Number: KPM-2020004053
Ref: 119350.19144
Aridrea Rue, Notary Pubiic

State at Large , Kentucky opyright © 1992-2020 Database Services, inc. - Process Server's Toolbox V8.1p
My Commission pires 5/12/2024
